Exhibit 10.2

Execution Version

 

 

 

BACKSTOP COMMITMENT AGREEMENT

BY AND AMONG

CLAIRE’S INC.,

CLAIRE’S STORES INC.

AND

THE BACKSTOP PARTIES HERETO

Dated as of March 31, 2018

 

 

 



--------------------------------------------------------------------------------

SECTION 1.

  DEFINITIONS      1  

SECTION 2.

  NEW MONEY INVESTMENT      9  

2.1

  Initial Subscription Amount; Rights Offering      9  

2.2

  Backstop Commitment      10  

2.3

  Closing Mechanics      11  

2.4

  Premium Payments      12  

2.5

  Rounding of Shares      12  

2.6

  Taxes      13  

2.7

  Replacement of Defaulted Backstop Commitments      13  

2.8

  Parent Participation      13  

SECTION 3.

  REPRESENTATIONS AND WARRANTIES OF THE PARENT      14  

3.1

  Organization and Qualification      14  

3.2

  Corporate Power and Authority      14  

3.3

  Execution and Delivery; Enforceability      14  

3.4

  No Conflict      15  

3.5

  Consents and Approvals      15  

3.6

  Company SEC Documents      15  

3.7

  Absence of Certain Changes      16  

3.8

  No Violation; Compliance with Laws      16  

3.9

  Legal Proceedings      16  

3.10

  Labor Relations      16  

3.11

  Intellectual Property      16  

3.12

  Title to Real and Personal Property      17  

3.13

  No Undisclosed Relationships      17  

3.14

  Licenses and Permits      17  

3.15

  Environmental      18  

3.16

  Tax Returns      18  

3.17

  Employee Benefit Plans      19  

3.18

  Internal Control Over Financial Reporting      20  

3.19

  Disclosure Controls and Procedures      20  

3.20

  Material Contracts      21  

3.21

  No Unlawful Payments      21  

3.22

  Compliance with Money Laundering Laws      21  

3.23

  Compliance with Sanctions Laws      21  

3.24

  Investment Company Act      21  

3.25

  Insurance      22  

3.26

  Alternative Proposal      22  

3.27

  Issuance; Valid Offering      22  

3.28

  No Broker’s Fees      22  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES      22  

4.1

  Organization      22  

4.2

  Organizational Power and Authority      23  

 

i



--------------------------------------------------------------------------------

4.3

  Execution and Delivery      23  

4.4

  No Conflict      23  

4.5

  Consents and Approvals      23  

4.6

  Sophistication      24  

4.7

  Securities Laws Compliance      24  

4.8

  Purchase Intent      24  

4.9

  Sufficiency of Funds      25  

4.10

  Legend      25  

SECTION 5.

  ADDITIONAL COVENANTS      25  

5.1

  Confirmation Order      25  

5.2

  Commercially Reasonable Efforts      25  

5.3

  Use of Proceeds      26  

5.4

  First Lien Fees and Expenses      26  

5.5

  Notification      26  

5.6

  Conduct of the Business of Company      26  

5.7

  New Money Investment Documents      27  

5.8

  Access to Information      27  

5.9

  Regulatory Approval      27  

SECTION 6.

  CONDITIONS TO THE BACKSTOP PARTIES’ OBLIGATIONS      28  

6.1

  Representations and Warranties; Covenants      28  

6.2

  Confirmation Order      29  

6.3

  Conditions to Confirmation and Effectiveness      29  

6.4

  Antitrust Approval      29  

6.5

  Proceedings      29  

6.6

  Material Adverse Change      29  

SECTION 7.

  CONDITIONS TO THE PARENT’S AND STORES’ OBLIGATIONS      29  

7.1

  Representations and Warranties      29  

7.2

  Confirmation Order      30  

7.3

  Conditions to Effective Date      30  

7.4

  Initial Subscription Amount; Backstop Commitment      30  

7.5

  Antitrust Approval      30  

7.6

  Rights Offering      30  

7.7

  Proceedings      30  

SECTION 8.

  TERMINATION      30  

8.1

  Termination by the Requisite Backstop Parties      30  

8.2

  Termination by the Parent      31  

8.3

  Mutual Termination; Automatic Termination      31  

8.4

  Effect of Termination      32  

8.5

  Breakup Fee      32  

SECTION 9.

  INDEMNIFICATION; EXCULPATION      32  

9.1

  Indemnification      32  

 

ii



--------------------------------------------------------------------------------

SECTION 10.

  MISCELLANEOUS      33  

10.1

  Arm’s Length Transaction      33  

10.2

  Entire Agreement      33  

10.3

  Amendment or Waiver      33  

10.4

  Payments      34  

10.5

  Survival      34  

10.6

  Notices      34  

10.7

  Headings      35  

10.8

  Assignment; Severability      35  

10.9

  No Third Party Beneficiaries      35  

10.10

  Jury Trial, Governing Law and Dispute Resolution      35  

10.11

  Currency      36  

10.12

  Counterparts      36  

10.13

  Specific Performance      36  

10.14

  Representation by Counsel      36  

10.15

  Settlement Discussions      36  

10.16

  Other Interpretive Matters      37  

10.17

  No Recourse      37  

10.18

  Effectiveness      37  

10.19

  Tax Forms      38  

 

 

iii



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of March 31, 2018
(the “Execution Date”), is by and among Claire’s Inc. (the “Parent”), Claire’s
Stores, Inc. (“Stores”) and the parties identified on Schedule I hereto (each
such party on Schedule I, as amended, modified, updated or supplemented pursuant
to the terms hereof, a “Backstop Party” and, collectively, the “Backstop
Parties”). Each of the Parent, Stores and the Backstop Parties is referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms not
otherwise defined herein shall have the meaning set forth in the RSA (as defined
below).

RECITALS

WHEREAS, before the Execution Date, the Parties and their representatives
engaged in arm’s-length, good-faith negotiations regarding a comprehensive
restructuring of the existing debt and other obligations of the Parent and
certain of its Subsidiaries (the “Restructuring”) on the terms and conditions
set forth in a Restructuring Support Agreement (the “RSA”), dated as of
March 19, 2018 (the “Petition Date”);

WHEREAS, in accordance with the RSA, on the Petition Date, the Debtors filed the
Chapter 11 Cases for relief under the Bankruptcy Code in the Bankruptcy Court
with respect to the Plan;

WHEREAS, pursuant to the Plan, unless the Parent and the Requisite Backstop
Parties (as defined below) elect otherwise, the Backstop Parties and the
Eligible Parties (as defined below) that elect to participate shall, pursuant to
the terms hereof, make the New Money Investment (as defined below) to facilitate
consummation of the Plan; and

WHEREAS, pursuant to the terms hereof, each Backstop Party has agreed to
purchase (on a several and not a joint basis) its Backstop Amount.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

SECTION 1. DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:

“2019 1L Notes Indenture” means that certain Senior Secured First Lien Notes
Indenture, dated as of February 28, 2012, between the Parent (the permitted
successor to Claire’s Escrow II Corporation), as issuer, the guarantors party
thereto, and The Bank of New York Mellon Trust Company, N.A. (“Bank of New
York”), as trustee and collateral agent, as amended, modified, or supplemented
from time to time.

“2020 1L Notes Indenture” means that certain Senior Secured First Lien Notes
Indenture, dated as of March 12, 2013, between the Company, as issuer, the
guarantors party thereto, and Bank of New York, as trustee and collateral agent,
as amended, modified, or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

“ABL Percentage” means the quotient, expressed as a percentage, equal to:
(a) the New ABL Revolver Amount, divided by (b) the sum of the New First Lien
Term Loan Amount, plus the New ABL Revolver Amount, plus the New Preferred
Equity Interest Investment Amount.

“Agreement” has the meaning assigned to it in the preamble hereto.

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws, and “Antitrust Authority” means any of them.

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment laws.

“Applicable Consent” has the meaning assigned to it in Section 3.5.

“Backstop Amount” has the meaning assigned to it in Section 2.2(a).

“Backstop Commitment” has the meaning assigned to it in Section 2.2(b).

“Backstop Commitment Percentage” means, with respect to each Backstop Party, the
percentage obtained by dividing the amount set forth opposite the name of such
Backstop Party on Schedule I hereto by the sum of all such amounts for each
Backstop Party set forth on such Schedule I, as such Schedule I may be amended,
modified, updated or supplemented from time to time pursuant to Section 2.7 or
Section 10.3 hereof.

“Backstop Notice” has the meaning assigned to it in Section 2.2(a).

“Backstop Parties” has the meaning assigned to it in the preamble hereto.

“Backstop Party Default” has the meaning assigned to it in Section 2.7.

“Backstop Party Professionals” means the First Lien Professionals, which shall
include, (a) with the prior written consent of the Parent (such consent not to
be unreasonably withheld or delayed), a restructuring consultant; and (b) any
other professional advisors as may be retained from time to time by one or more
of the Backstop Parties with the written consent of the Parent and the Requisite
Backstop Parties.

“Backstop Put Premium” means, collectively, the New Preferred Equity Interests
Backstop Put Premium and the New First Lien Term Loan Backstop Put Premium.

“Backstop Replacement Party” has the meaning assigned to it in Section 2.7.

“Backstop Replacement Period” has the meaning assigned to it in Section 2.7.

 

2



--------------------------------------------------------------------------------

“Breakup Fee” has the meaning assigned to it in Section 8.5.

“Closing” has the meaning assigned to it in Section 2.3(a).

“Commitment Outside Date” means September 14, 2018 or any date thereafter by
agreement between the Requisite Backstop Parties and the Parent.

“Company” means the Parent and its Subsidiaries.

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Parent to the Backstop Parties prior to the Execution Date.

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained (at the time of determination or at
any time within the six years prior thereto) by any of the Debtors or any ERISA
Affiliate, or with respect to which any such entity has any actual or contingent
liability or obligation or (ii) in respect of which any of the Debtors or any
ERISA Affiliate is (or, if such plan were terminated, could under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by Stores since January 28, 2017.

“Defaulting Backstop Party” has the meaning assigned to it in Section 2.7.

“Election Deadline” means the time and date of expiration of the period during
which Eligible Parties can elect to participate in the Rights Offering as set
forth in the New Money Investment Procedures, which date shall be set forth in
the Disclosure Statement Order or such later date as the Debtors may specify
with the consent of the Requisite Backstop Parties.

“Eligible Party” means each holder of First Lien Claims who gives certain
Securities Act representations as set forth in the New Money Investment
Procedures and is: (i) an “accredited investor” within the meaning of Rule 501
of Regulation D under the Securities Act; or (ii) a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act that is also an
“accredited investor” within the meaning of the Rule 501 of Regulation D under
the Securities Act.

“Equity Percentage” means the quotient, expressed as a percentage, equal to:
(a) the New Preferred Equity Interest Investment Amount, divided by (b) the sum
of the New First Lien Term Loan Amount, plus the New ABL Revolver Amount, plus
the New Preferred Equity Interest Investment Amount.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is, or at any relevant time during the past six
years was, treated as a single employer under any provision of Section 414 of
the Code.

 

3



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Company Plan; (b) any failure
by any Company Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Company
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Company Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Company Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any of the Debtors or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Company Plan, including the imposition of any lien in favor
of the PBGC or any Company Plan or Multiemployer Plan; (e) a determination that
any Company Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by
any of the Debtors or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Company Plan or to
appoint a trustee to administer any Company Plan under Section 4042 of ERISA;
(g) the incurrence by any of the Debtors or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Company Plan or
Multiemployer Plan; (h) the receipt by any of the Debtors or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any of the Debtors
or any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” (within the meaning of Section 4245 of ERISA), or in
“endangered” or “critical status” (within the meaning of Section 305 of ERISA or
Section 432 of the Code); (i) the conditions for imposition of a Lien under
Section 303(k) of ERISA or Section 430(k) of the Code shall have been met with
respect to any Company Plan; (j) the adoption of an amendment to a Company Plan
requiring the provision of security to such Company Plan pursuant to Section 307
of ERISA; (k) the assertion of a material claim (other than routine claims for
benefits) against any Company Plan or the assets thereof, or against any of the
Debtors or any of the ERISA Affiliates in connection with any Company Plan; or
(l) receipt from the IRS of notice of the failure of any Company Plan (or any
other employee benefit plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Company Plan to qualify for exemption from taxation under
Section 501(a) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” has the meaning assigned to it in the preamble hereto.

“Filing Party” has the meaning assigned to it in Section 5.9(b).

“Governmental Entity” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body.

 

4



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Indemnified Parties” means the Backstop Parties and each of their affiliates
and each of their and their affiliates’ respective directors, managers,
officers, principals, partners, members, equity holders (regardless of whether
such interests are held directly or indirectly), trustees, controlling Persons,
successors and assigns, agents, advisors, attorneys and representatives.

“Initial Backstop Parties” means each of the Backstop Parties party hereto and
listed on Schedule I, in each case, as of the Execution Date.

“Initial Subscription Amount” has the meaning set forth in Section 2.1(a).

“Intellectual Property Rights” has the meaning assigned to it in Section 3.11.

“Investment Company Act” has the meaning assigned to it in Section 3.24.

“Investment Right” has the meaning assigned to it in Section 2.1(b).

“Joint Filing Party” has the meaning assigned to it in Section 5.9(c).

“Knowledge of the Company” shall mean the actual knowledge of Ron Marshall,
Scott E. Huckins and Stephen Sennett.

“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (which shall be
determined by considering Parent and its Subsidiaries, taken as a whole) (as
such terms are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under
the Exchange Act) to which any of the Debtors is a party.

“Money Laundering Laws” has the meaning assigned to it in Section 3.22.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Debtors or any ERISA Affiliate is making or
accruing an obligation to make contributions, has within any of the preceding
six plan years made or accrued an obligation to make contributions.

“New ABL Revolver” means a revolving credit facility in an aggregate principal
amount of the New ABL Revolver Amount, which facility shall be funded by the
proceeds from the New Money Investment. The principal terms of the New ABL
Revolver shall be as set forth in the RSA, and shall be in form and substance
reasonably acceptable to the Requisite Backstop Parties.

“New ABL Revolver Agreement” means that certain loan agreement evidencing the
New ABL Revolver.

“New ABL Revolver Amount” means $75,000,000.00.

 

5



--------------------------------------------------------------------------------

“New First Lien Term Loan” means a first lien credit facility in an aggregate
principal amount of the New First Lien Term Loan Amount, which facility shall be
funded by the proceeds of the New Money Investment. The principal terms of the
New First Lien Term Loan shall be consistent with those set forth in the RSA, or
otherwise in form and substance reasonably acceptable to the Requisite Backstop
Parties.

“New First Lien Term Loan Agreement” means that certain loan agreement
evidencing the New First Lien Term Loan.

“New First Lien Term Loan Amount” means $250,000,000.00.

“New First Lien Term Loan Backstop Put Premium” means an aggregate premium of
$8,750,000, which represents 3.5% of the amount of the New First Lien Term Loan
Amount.

“New First Lien Term Loan Commitment Premium” means an aggregate premium of
$3,750,000, which represents 1.5% of the amount of the New First Lien Term Loan
Amount.

“New Money Investment” means, collectively, the investment by the Backstop
Parties, the Supporting Parties and/or such other Eligible Parties in the Rights
Offering for the New Preferred Equity Interests, the New First Lien Term Loan
and the New ABL Revolver.

“New Money Investment Amount” means the aggregate dollar amount equal to the New
Preferred Equity Interests Investment Amount, plus the New First Lien Term Loan
Amount, plus the New ABL Revolver Amount.

“New Money Investment Documents” means, collectively, all related agreements,
documents, or instruments in connection with the New Money Investment, the
Rights Offering, and this Agreement, which shall be (i) in form and substance
materially consistent with this Agreement and the Plan and otherwise (ii) in
form and substance reasonably acceptable to the Requisite Backstop Parties and
the Parent.

“New Money Investment Procedures” means the procedures for consummating the New
Money Investment, including the Rights Offering, including the exhibits and
annexes thereto and all amendments, supplements changes, and modifications
thereto, which procedures may be included in the Plan and shall be filed with
the Bankruptcy Court no later than April 9, 2018 and shall be in form and
substance reasonably acceptable to the Requisite Backstop Parties and the
Debtors.

“New Preferred Equity Interests Backstop Put Premium” means an aggregate
commitment premium of $17,500,000, which represents 7.0% of the maximum New
Preferred Equity Interests Investment Amount.

“New Preferred Equity Interests Commitment Premium” means an aggregate
commitment premium of $8,750,000, which represents 3.5% of the maximum New
Preferred Equity Interests Investment Amount.

 

6



--------------------------------------------------------------------------------

“New Preferred Equity Interests” means 400,000 shares of Preferred Equity
Interests to be issued by Reorganized Claire’s on the Effective Date in
connection with the implementation of, and as authorized by, the Plan, plus such
additional shares of Preferred Equity Interests to be issued pursuant to this
Agreement for payment of Premiums as contemplated by Section 2.4.

“New Preferred Equity Interests Investment Amount” means an amount equal to the
Preferred Investment Amount.

“Parent” has the meaning assigned to it in the preamble.

“Petition Date” has the meaning assigned to it in the Recitals hereto.

“Preferred Equity Interests” means the preferred equity interests of Reorganized
Claire’s, the stated value per share of which shall be the Preferred Equity
Interests Stated Value.

“Preferred Equity Interests Stated Value” means $1,000.00 per share.

“Premium” and “Premiums” each have the meaning set forth in Section 2.4(c).

“Pro Rata Allocation” means, with respect to each holder of First Lien Claims,
the fraction equal to (a) the amount of such holder’s allowed First Lien Claims
as of the Voting Record Date divided by (b) the total amount of allowed First
Lien Claims.

“Qualified Affiliate” means, with respect to any Backstop Party, any investment
fund, account or other investment vehicle that is controlled, managed, advised
or sub-advised by such Backstop Party or if such Backstop Party is an investment
fund, account or other investment vehicle, the Person that controls, manages,
advises or sub-advises such Backstop Party.

“Remaining Backstop Parties” has the meaning assigned to it in Section 2.7.

“Reorganized Claire’s” means reorganized Claire’s Inc. or any successors thereto
by merger, consolidation, conversion or otherwise, on or after the Effective
Date, including any new entity formed pursuant to the restructuring transactions
contemplated by the Plan to directly or indirectly acquire all or substantially
all of the assets or equity of the Company.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Company Plan.

“Requisite Backstop Parties” means the Requisite Consenting Creditors
(excluding, for purposes of determining thereof, any Initial Consenting Creditor
that is a Defaulting Backstop Party).

“Rights Offering” has the meaning set forth in Section 2.1(b).

“Rights Offering Amount” has the meaning set forth in Section 2.1(b).

 

7



--------------------------------------------------------------------------------

“Rights Offering Price” means, in respect of each share of New Preferred Equity
Interests, $625.00 per share.

“Rights Offering Procedures” has the meaning assigned to it in Section 2.1(b).

“RSA” has the meaning assigned to it in the Recitals hereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Term Loan” means that certain Term Loan Credit Agreement, dated as of
September 20, 2016, by and among the Parent, as borrower, the guarantors party
thereto, the lenders party thereto and Wilmington Trust, National Association,
as administrative agent and collateral agent, as amended, supplemented or
otherwise modified from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“Shortfall Notice” has the meaning assigned to it in Section 2.7.

“Stores” has the meaning assigned to it in the Preamble.

“Subscription Agent” means the entity, reasonably acceptable to the Requisite
Backstop Parties (such consent to be promptly and timely given and not
unreasonably withheld), engaged by the Company to administer the New Money
Investment and the Rights Offering in accordance with the New Money Investment
Procedures.

“Subscription Deadline” means the date by which the Eligible Parties must elect
to participate in the Rights Offering pursuant to the Rights Offering
Procedures.

“Subsidiaries” means the direct and indirect wholly-owned subsidiaries of
Parent.

“Supporting Party” means each holder of First Lien Claims (other than the
Backstop Parties) that executes a joinder to the RSA in the form attached to the
RSA and delivers such executed joinder to the Parent and the Backstop Party
Professionals on or prior to ten (10) Business Days following the Petition Date.

“Supporting Party Pro Rata Share” means, with respect to each Supporting Party,
the fraction equal to (a) the amount of such holder’s First Lien Claims as of
April 2, 2018 divided by (b) the total amount of First Lien Claims.

“Tax Forms” has the meaning assigned to it in Section 10.19.

“Term Percentage” means the quotient, expressed as a percentage, equal to:
(a) the New First Lien Term Loan Amount, divided by (b) the sum of the New First
Lien Term Loan Amount, plus the New ABL Revolver Amount, plus the New Preferred
Equity Interest Investment Amount.

“Unfunded Backstop Commitment” has the meaning assigned in Section 2.7.

 

8



--------------------------------------------------------------------------------

“Unsubscribed Amount” means the amount of the Rights Offering Amount not elected
to be duly purchased by the Eligible Parties on or prior to the Election
Deadline in accordance with the New Money Investment Procedures.

“Voting Record Date” means the date established as the voting record date in the
Disclosure Statement Order.

SECTION 2. NEW MONEY INVESTMENT.

2.1 Initial Subscription Amount; Rights Offering.

(a) Subject to the terms and conditions hereof, each Backstop Party hereby
irrevocably subscribes for and purchases (on a several and not a joint basis),
on the Effective Date, its Backstop Commitment Percentage of fifty percent
(50.00%) of the New Money Investment Amount (such Backstop Party’s “Initial
Subscription Amount”). With respect to each Backstop Party, (x) the Term
Percentage of the aggregate amount for which such Backstop Party subscribed
pursuant to this Section 2.1(a) shall be allocated to the loans to be provided
under the New First Lien Term Loan Agreement, (y) the ABL Percentage of the
aggregate amount for which such Backstop Party subscribed pursuant to this
Section 2.1(a) shall be allocated to commitments under the New ABL Revolver, and
(z) the Equity Percentage of the aggregate amount for which such Backstop Party
subscribed pursuant to this Section 2.1(a) shall be allocated to the purchase of
shares of New Preferred Equity Interests at a price per share equal to the
Rights Offering Price. The rights and obligations in respect of the Initial
Subscription Amount (the “Initial Subscription Right”) may not be sold,
transferred, or assigned, provided that each Backstop Party may assign its
Initial Subscription Right (or portion thereof) to a Qualified Affiliate of such
Backstop Party which executes a joinder to this Agreement pursuant to which such
Qualified Affiliate shall agree in writing to be bound by the representations,
warranties, covenants and obligations of such transferring Backstop Party under
this Agreement and the RSA, and shall make the representations set forth in
Section 4 hereof as of the date of such transfer as if it was a Backstop Party.
In such event, the transferring Backstop Party shall remain fully obligated for
its Initial Subscription Right (including any portion thereof transferred). Not
less than three (3) Business Days prior to the Effective Date, such Backstop
Party (or its permitted transferee) shall deliver by wire transfer in
immediately available funds its Initial Subscription Amount to a segregated
account designated by the Parent in the Rights Offering Procedures (as defined
below).

(b) Pursuant to the Plan and the procedures governing the Rights Offering (the
“Rights Offering Procedures”) and such other terms and conditions set forth in
the New Money Investment Documents and consistent with this Agreement, the
Parent or its applicable Subsidiary or the Subscription Agent on behalf of the
Parent or such applicable Subsidiary, shall conduct a rights offering for the
purpose of funding or committing to fund, as applicable, fifty percent (50.00%)
of the New Money Investment Amount (the “Rights Offering Amount”, and such
rights offering, the “Rights Offering”). On the date on which the Parent or its
applicable Subsidiary is required to commence solicitation pursuant to the
Disclosure Statement Order, the Parent or such applicable Subsidiary or the

 

9



--------------------------------------------------------------------------------

Subscription Agent on behalf of the Parent or such applicable Subsidiary, shall
send to each holder of First Lien Claims, a notice and subscription form. Each
Eligible Party shall have the right in the Rights Offering to subscribe for (on
a several and not a joint basis) up to its Pro Rata Allocation of the Rights
Offering Amount (the “Investment Right”). With respect to each Eligible Party
that exercises its Investment Right, (x) the Term Percentage of the aggregate
amount for which such Eligible Party subscribed pursuant to the Investment Right
shall be allocated to the purchase of loans to be provided under the New First
Lien Term Loan, (y) the ABL Percentage of the aggregate amount for which such
Eligible Party subscribed pursuant to the Investment Right shall be allocated to
commitments under the New ABL Revolver, and (z) the Equity Percentage of the
aggregate amount for which such Eligible Party subscribed pursuant to the
Investment Right shall be allocated to the purchase of shares of New Preferred
Equity Interests at price per share equal to the Rights Offering Price. The
Investment Right may not be sold, transferred, or assigned; provided that each
Backstop Party may assign its Investment Right (or portion thereof) to a
Qualified Affiliate of such Backstop Party which executes a joinder to this
Agreement pursuant to which such Qualified Affiliate shall agree in writing to
be bound by the representations, warranties, covenants and obligations of such
transferring Backstop Party under this Agreement and the RSA, and shall make the
representations set forth in Section 4 hereof as of the date of such transfer as
if it was a Backstop Party. In such event, the transferring Backstop Party shall
remain fully obligated for that amount of the Investment Right for which it or
the transferee has properly exercised.

(c) To exercise its Investment Right, each Eligible Party shall, prior to the
date and time the Rights Offering expires, as set forth in the Rights Offering
Procedures, (i) complete and submit the duly executed New Money Investment
Documents in accordance with the New Money Investment Procedures (including such
subscription form referenced above and any other documents required by the
Rights Offering Procedures) and (ii) deliver by wire transfer in immediately
available funds such Eligible Party’s Rights Offering Amount for which it has
properly subscribed allocated to New First Lien Term Loans and the purchase of
shares of New Preferred Equity Interests to a segregated account designated by
the Parent or Subscription Agent in the Rights Offering Procedures. The closing
of the Rights Offering will occur on the Effective Date contemporaneously with
substantial consummation of the Plan.

2.2 Backstop Commitment.

(a) The Parent agrees to give, or instruct the Subscription Agent to give, each
Backstop Party, no later than seven (7) Business Days prior to the Effective
Date, a (i) written notice (the “Backstop Notice”) by overnight mail, e-mail or
by electronic facsimile transmission, setting forth (A) the aggregate amount of
the Rights Offering Amount for which Eligible Parties have subscribed in the
Rights Offering, (B) the Unsubscribed Amount, and (C) the amount equal to such
Backstop Party’s Backstop Commitment Percentage multiplied by the Unsubscribed
Amount (such Backstop Party’s “Backstop Amount”) which calculations shall be
made in consultation with the Backstop Party Professionals; provided that the
Backstop Parties may seek an upward or downward adjustment of the Backstop
Amounts if such calculations are inaccurate and (ii) a

 

10



--------------------------------------------------------------------------------

subscription form to be completed by each Backstop Party to facilitate such
Backstop Party’s subscriptions pursuant the rights set forth in this Section 2.
The Parent or its applicable Subsidiary shall promptly provide, and/or shall
instruct the Subscription Agent to provide, such written backup and
documentation prepared by the Parent, the Subsidiaries and/or the Subscription
Agent, as applicable, in connection with such calculations as any Backstop Party
may reasonably request.

(b) Subject to and in accordance with the terms and conditions set forth herein,
each Backstop Party hereby commits, on behalf of itself and no other Backstop
Party, to subscribe for its Pro Rata Allocation in the Rights Offering and to
purchase its Backstop Amount (the “Backstop Commitment”). The Backstop
Commitment may not be sold, transferred, or assigned, provided that each
Backstop Party, not later than the date that is four (4) Business Days prior to
the Effective Date, may assign its Backstop Commitment (or portion thereof) to
(i) a Qualified Affiliate of such Backstop Party which executes a joinder to
this Agreement pursuant to which such Qualified Affiliate shall agree in writing
to be bound by the representations, warranties, covenants and obligations of
such transferring Backstop Party under this Agreement and the RSA, shall make
the representations set forth in Section 4 hereof as of the date of such
transfer as if it was a Backstop Party or (ii) another Backstop Party upon
written notice to the Parent setting forth the amount of the Backstop Commitment
to be transferred and the name of the transferee Backstop Party. In each case,
the transferring Backstop Party shall remain fully obligated for its Backstop
Commitment. Not less than three (3) Business Days prior to the Effective Date,
such Backstop Party (or its permitted transferee) shall deliver by wire transfer
in immediately available funds its Backstop Commitment allocated to New First
Lien Term Loan and the purchase of shares of New Preferred Equity Interests to a
segregated account designated by the Parent in the Rights Offering Procedures.

2.3 Closing Mechanics.

(a) The closing of the New Money Investment (the “Closing”) is conditioned upon
consummation of the Plan. The Closing will occur on the Effective Date
contemporaneously with the substantial consummation of the Plan and subject to
the other terms and conditions set forth in this Agreement. No later than the
date that is three (3) Business days prior to Effective Date, each Backstop
Party shall complete and submit the New Money Investment Documents in accordance
with the New Money Investment Procedures, and any other documentation deemed
necessary or advisable by the Company if so reasonably required, in exchange for
delivery by the Parent and/or the applicable Subsidiary, to each Backstop Party,
of such certificate, documents or instruments described in Section 2.3(b) below.

(b) Subject to and in accordance with the terms and conditions set forth herein,
Parent and the applicable Subsidiaries shall (i) deliver to each Backstop Party
such certificates, documents or instruments required to be delivered by the
Parent in connection with the consummation of the funding of the New First Lien
Term Loan and the New ABL Revolver by the New First Lien Term Loan Agreement or
the New ABL Revolver Agreement, as applicable, (ii) to the extent certificated,
deliver to each Backstop Party certificates representing the New Preferred
Equity Interests and (iii) pay the Premiums as set forth in Section 2.4.

 

11



--------------------------------------------------------------------------------

2.4 Premium Payments.

(a) As consideration of each Backstop Party’s commitment to purchase its
Backstop Amount, whether or not called upon, Parent or the applicable
Subsidiary, shall pay, or cause to be paid to each Backstop Party, (i) such
Backstop Party’s Backstop Commitment Percentage of (A) the New First Lien Term
Loan Commitment Premium and (B) the New First Lien Term Loan Backstop Put
Premium, in each case, in cash and (ii) such Backstop Party’s Backstop
Commitment Percentage of (A) the New Preferred Equity Interests Commitment
Premium and (B) the New Preferred Equity Interests Backstop Put Premium, in each
case, by issuing a number of shares of New Preferred Equity Interests to such
Backstop Party equal to such Backstop Party’s Backstop Commitment Percentage of
the New Preferred Equity Interests Commitment Premium and New Preferred Equity
Interests Backstop Put Premium divided by the Preferred Equity Interests Stated
Value.

(b) In connection with the New Money Investment and Rights Offering, subject to
the Company’s payment under Section 2.4(a), each Backstop Party shall pay, or at
the request of the Requisite Backstop Parties, the Parent shall pay, or cause to
be paid on behalf of such Backstop Party (and to the extent so paid by Parent,
the amount otherwise payable to such Backstop Party under Section 2.4(a) shall
be correspondingly reduced) on the Effective Date, to each Supporting Party that
is not a Backstop Party, such Backstop Party’s Backstop Commitment Percentage of
(i) such Supporting Party’s Pro Rata Share of the New First Lien Term Loan
Commitment Premium, in cash and (ii) such Supporting Party’s Pro Rata Share of
the New Preferred Equity Interests Commitment Premium, by delivery to such
Supporting Party of a number of shares of New Preferred Equity Interests equal
to such Backstop Party’s Backstop Commitment Percentage of such Supporting
Party’s Pro Rata Share of the New Preferred Equity Interests Commitment Premium
divided by the Preferred Equity Interests Stated Value.

(c) Each of the New First Lien Term Loan Backstop Put Premium, New First Lien
Term Loan Commitment Premium, New Preferred Equity Interests Backstop Put
Premium and New Preferred Equity Interests Commitment Premium, payable pursuant
to this Section 2.4 (each such premium, a “Premium” and collectively, the
“Premiums”), with respect to each Backstop Party and Supporting Party, shall be
fully vested upon the Execution Date, nonrefundable and non-avoidable upon entry
of the Confirmation Order and shall be payable upon the Effective Date, provided
that no portion of any such Premium shall be payable to a Defaulting Backstop
Party in the event of a Backstop Party Default. The Premiums shall, subject to
entry of the Confirmation Order, constitute allowed administrative expenses of
the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy Code with
the priority provided by Section 503(b)(1) of the Bankruptcy Code.

2.5 Rounding of Shares. The number of shares of Preferred Equity Interests
allocated to each Backstop Party and Supporting Party in respect of the New
Preferred Equity Interests Backstop Put Premium and New Preferred Equity
Interests Commitment Premium, as applicable, shall be rounded among the
applicable party solely to avoid fractional units as the Parent shall determine
in consultation with the Requisite Backstop Parties.

 

12



--------------------------------------------------------------------------------

2.6 Taxes. All of the New Preferred Equity Interests issued to the Backstop
Parties pursuant to the terms hereof will be delivered with any and all issue,
stamp, transfer or similar taxes or duties payable in connection with such
delivery duly paid by the Parent. The payment to the Backstop Parties of the
Backstop Put Premium, the Breakup Fee and any First Lien Fees and Expenses will
be free and clear of all withholding taxes (except for withholding taxes arising
as result of a Backstop Party’s failure to provide a Tax Form, as defined in
Section 10.19, establishing a complete exemption from withholding).

2.7 Replacement of Defaulted Backstop Commitments. Upon the occurrence of a
Backstop Party Default, Parent shall send a written notice (a “Shortfall
Notice”) to the Backstop Parties (other than a Defaulting Backstop Party) (the
“Remaining Backstop Parties”) of (a) such Backstop Party Default, and (b) the
amount of the Defaulting Backstop Party’s Backstop Commitment (the “Unfunded
Backstop Commitment”). The Remaining Backstop Parties shall have the right, but
not the obligation, within ten (10) Business Days from receipt of the Shortfall
Notice (the “Backstop Replacement Period”) to elect to purchase, or elect for a
Qualified Affiliate of a Remaining Backstop Party to purchase, all or a portion
of the Unfunded Backstop Commitment (such electing Remaining Backstop Party, a
“Backstop Replacement Party”), each on the terms and subject to the conditions
set forth in this Agreement and in such amounts as may be agreed by the Backstop
Parties electing to purchase all or any portion of such Unfunded Backstop
Commitment, or, if no such agreement is reached, based on the relative Backstop
Commitment Percentages of such Backstop Replacement Parties. If the total amount
of the Unfunded Backstop Commitment is re-allocated to a Backstop Replacement
Party (or combination of Backstop Replacement Parties), Schedule I hereto shall
be updated by the Backstop Parties solely to reflect the Backstop Commitment
Percentage of the Backstop Commitment that shall apply to each such Backstop
Replacement Party, and the reduction of the Defaulting Backstop Party’s Backstop
Commitment Percentage. In performing this Agreement, the Company may rely solely
on the most current Schedule I. As used herein, the term “Backstop Party
Default” shall mean the material breach by any Backstop Party of any provision
applicable to it under this Agreement, including the failure to timely fund such
Backstop Party’s Initial Subscription Amount and/or Backstop Commitment, and any
such defaulting Backstop Party shall be referred to as a “Defaulting Backstop
Party”. Notwithstanding anything to the contrary in this Agreement, including
any election by a Remaining Backstop Party to become a Backstop Replacement
Party, each Defaulting Backstop Party will be liable for the consequences of its
breach and each Party may enforce its rights to money damages and/or specific
performance against such Defaulting Backstop Party.

2.8 Parent Participation. Notwithstanding anything else to the contrary set
forth in this Agreement, including Sections 2.1(a), 2.1(b) and 2.2, in its
capacity as a Backstop Party, the Parent shall be permitted to assign, or
otherwise transfer its rights with respect to its Initial Subscription Right,
Investment Right and Backstop Commitment (or agree to forgo such rights and
conduct an offering of its allocation of the New Money Investment in an
aggregate amount equal to the amount thereof), in each case, on terms and
conditions as mutually agreed between the Parent and the Requisite Backstop
Parties and, in each case, in a manner that would not prevent the offering,

 

13



--------------------------------------------------------------------------------

solicitation and sale of securities in the Rights Offering and New Money
Investment to be exempt from registration pursuant to Regulation D of the
Securities Act. In the event of any such transfer or rights offering, Parent, in
its capacity as a Backstop Party, shall have no further obligations with respect
to such transferred Initial Subscription Right, Investment Right and Backstop
Commitment from and after the date of such transfer or the expiration of such
rights offering.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE PARENT.

Except as set forth in the Company Disclosure Schedules and any Company SEC
Documents, Parent represents and warrants, on behalf of itself and each of the
Subsidiaries, jointly and severally, to each Backstop Party, the following:

3.1 Organization and Qualification. The Parent and each Subsidiary (a) is a duly
organized and validly existing corporation, limited liability company or limited
partnership, as the case may be, and, if applicable, in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and (c) is duly qualified and is authorized to do business and
is in good standing in each jurisdiction where the conduct of its business as
currently conducted requires such qualifications, in each case except where the
failure to have such authority or qualification would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Change.

3.2 Corporate Power and Authority.

(a) Subject to entry of the Confirmation Order providing for assumption of this
Agreement by the Parent, each of the Parent and Stores has the requisite
corporate power and authority to consummate the transactions contemplated
herein. Subject to the entry of the Confirmation Order and consummation of the
Plan, as applicable, the execution and delivery of this Agreement and the
Definitive Documentation, the consummation of the transactions contemplated
hereby and thereby have been or will be duly authorized by all requisite
corporate action on behalf of the Parent, and no other corporate proceedings on
the part of the Parent or Stores are or will be necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

(b) Notwithstanding the foregoing, the Parent makes no express or implied
representations or warranties, on behalf of itself or the other Subsidiaries,
with respect to actions (including in the foregoing) to be undertaken by
Reorganized Claire’s, which such actions shall be governed by the Plan.

3.3 Execution and Delivery; Enforceability. Subject to entry of the Confirmation
Order, this Agreement will be duly executed and delivered by each of the Parent
and Stores and the Definitive Documentation (other than this Agreement) will be
duly executed and delivered by each of the Parent and Stores and each of the
Subsidiaries, in each case, to the extent party thereto. Upon entry of the
Confirmation Order and consummation of the Plan, assuming due and valid
execution and delivery hereof by the Backstop Parties, the obligations set forth
hereunder and

 

14



--------------------------------------------------------------------------------

under the Definitive Documentation will constitute the valid and legally binding
obligations of the Parent and each of the Subsidiaries, in each case, to the
extent party thereto, enforceable against the Parent and each of the
Subsidiaries, in each case, to the extent party thereto, in accordance with
their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws now or hereafter in effect relating to
creditor’s rights generally and subject to general principles of equity.

3.4 No Conflict. Assuming the consents described in clauses (a) through (e) of
Section 3.5 are obtained, the execution and delivery by the Parent and, if
applicable, any other Subsidiary, of this Agreement and the Plan, the compliance
by the Parent and, if applicable, any Subsidiary, with the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
will not (a) conflict with, or result in a breach, modification or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result, except to the extent
specified in the Plan, in the acceleration of, or the creation of any lien
under, or cause any payment or consent to be required under any contract to
which any Subsidiary will be bound as of the Effective Date after giving effect
to the Plan or to which any of the property or assets of the Company will be
subject as of the Effective Date after giving effect to the Plan, (b) result in
any violation of the provisions of any of the Subsidiaries’ organizational
documents (other than, for the avoidance of doubt, a breach or default that
would be triggered as a result of the Chapter 11 Cases or the Parent’s or any
Subsidiaries’ undertaking to implement the Plan through the Chapter 11 Cases),
or (c) result in any violation of any law or order applicable to any Subsidiary
or any of their properties, except in each of the cases described in clause
(a) or (c) for any conflict, breach, modification, violation, default,
acceleration or lien which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Change.

3.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over any of the Subsidiaries or any of their properties (each, an
“Applicable Consent”) is required for the execution and delivery by the Parent
and, to the extent relevant, the other Subsidiaries, of this Agreement, the Plan
and the Definitive Documentation, the compliance by the Parent and, to the
extent relevant, the Subsidiaries, with the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, except for
(a) entry by the Bankruptcy Court, or any other court of competent jurisdiction,
of orders as may be necessary in the Chapter 11 Cases from time-to-time; (b) the
entry of the Confirmation Order, (c) filings, notifications, authorizations,
approvals, consents, clearances or termination or expiration of all applicable
waiting periods under any Antitrust Laws in connection with the transactions
contemplated by this Agreement, (d) applicable filings made in connection with
the issuance of the Preferred Equity Interests and the making of the New First
Lien Term Loan, and (e) any other consents that, if not made or obtained, would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change.

3.6 Company SEC Documents. Since January 28, 2017, Claire’s Stores, Inc. has
voluntarily filed the Company SEC Documents, and is not, and has not been within
the three years prior to the date of this Agreement, required to make any
filings with the SEC. No Company SEC Document that has been filed prior to the
Execution Date, after giving effect to any amendments or supplements thereto and
to any subsequently filed Company SEC Documents, in each case filed prior to the
Execution Date, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

15



--------------------------------------------------------------------------------

3.7 Absence of Certain Changes. Since December 31, 2017 to the date of this
Agreement, there has been no Material Adverse Change.

3.8 No Violation; Compliance with Laws. (i) The Parent is not in violation of
its articles of incorporation, as amended, or bylaws, in any material respect
and (ii) no Subsidiary is in violation of its respective charter or bylaws,
certificate of formation or limited liability company operating agreement or
similar organizational document in any material respect. To the Knowledge of the
Company, none of the Subsidiaries is or has been at any time since January 28,
2017 in violation of any law or order, except as a result of the Chapter 11
Cases and except for any such violations that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change.

3.9 Legal Proceedings. As of the Execution Date (and excluding the Chapter 11
Cases), there are no material legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company,
threatened to which Parent or any of the Subsidiaries is a party or to which any
property of Parent or any of the Subsidiaries is the subject, in each case
directly relates to the validity or enforceability of this Agreement, the Plan
or the Definitive Documentation or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Change.

3.10 Labor Relations. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Change: (a) as of the
Execution Date, there are no strikes or other labor disputes pending or, to the
Knowledge of the Company, threatened against Parent or any of the Subsidiaries;
(b) the hours worked and payments made to employees of Parent or any of the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; and (c) all payments due from
Parent or any of the Subsidiaries or for which any claim may be made against
Parent or any of the Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Parent or any of the Subsidiaries to the extent required by GAAP.
Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, the consummation of the transactions
contemplated by the Definitive Documentation will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.

3.11 Intellectual Property. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Change, (a) the Company
owns, or possesses the right to use, all of the material patents, patent rights,
trademarks, service marks, trade names, copyrights, domain names, and any and
all applications or registrations for any of the foregoing

 

16



--------------------------------------------------------------------------------

(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, (b) to the Knowledge of the Company, the operation of the
business of the Company as is currently conducted, is not infringing upon,
misappropriating or otherwise violating any valid Intellectual Property Rights
of any Person, and (c) no written claim or litigation regarding any of the
foregoing is pending as of the Execution Date or, to the Knowledge of the
Company, threatened in writing.

3.12 Title to Real and Personal Property.

(a) Leased Real Property. The Company is in compliance with all obligations
under all leases to which it is a party that will not be rejected in the Chapter
11 Cases except as disclosed in Section 3.12(b)(ii) of the Company Disclosure
Schedules or where the failure to comply would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Change, and neither
the Parent nor any Subsidiary has received written notice of any good faith
claim asserting that such leases are not in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change. Each of the Parent and its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to materially interfere with its ability to conduct its
business as currently conducted or have, individually or in the aggregate, a
Material Adverse Change.

3.13 No Undisclosed Relationships. Other than contracts or other direct or
indirect relationships between or among any of the Subsidiaries, there are no
contracts or other direct or indirect relationships existing as of the Execution
Date between or among any of the Subsidiaries, on the one hand, and any
director, officer or greater than five percent (5%) stockholder of the Parent,
on the other hand, that is required by the Exchange Act to be described in the
filings with the SEC by the Parent and that is not so described, except for the
transactions contemplated by this Agreement. Any contract existing as of the
Execution Date between or among the Parent, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of any of the
Subsidiaries, on the other hand, is filed as an exhibit to, or incorporated by
reference as indicated in, the Annual Report on Form 10-K for the year ended
January 28, 2017, as amended, or any other Company SEC Document filed since
January 29, 2017 and prior to the Execution Date.

3.14 Licenses and Permits. The Company possess all licenses, certificates,
permits and other authorizations issued by, have made all declarations and
filings with and have maintained all financial assurances required by, the
appropriate governmental entities that are necessary for the ownership or lease
of their respective properties and the conduct of the business, except where the
failure to possess, make or give the same would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Change. None of the
Parent or its Subsidiaries (i) has received notice of any revocation or
modification of any such license, certificate, permit or authorization or
(ii) has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except to the extent
that any of the foregoing would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Change.

 

17



--------------------------------------------------------------------------------

3.15 Environmental. Except as to matters that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Change: (a) no
written notice, claim, demand, request for information, order, complaint or
penalty has been received by the Company, and there are no Legal Proceedings
pending or, to the Knowledge of the Company, threatened which allege a violation
of or liability under any environmental laws, in each case relating to the
Company, (b) the Company has received (including timely application for renewal
of the same), and maintained in full force and effect, all environmental
permits, licenses and other approvals, and has maintained all financial
assurances, in each case to the extent necessary for its operations to comply
with all applicable environmental laws and is, and since January 1, 2017, has
been, in compliance with the terms of such permits, licenses and other approvals
and with all applicable environmental laws, (c) to the Knowledge of the Company,
no hazardous material is located at, on or under any property currently or
formerly owned, operated or leased by Parent or any of the Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of any of the Parent or any of its Subsidiaries under any environmental laws
other than future costs, liabilities and obligations associated with remediation
at the end of the productive life of a well, facility or pipeline that has
produced, stored or transported hydrocarbons, (d) no hazardous material has been
released, generated, owned, treated, stored or handled by Parent or any of its
Subsidiaries, and no hazardous material has been transported to or released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of Parent or any of the Subsidiaries under any
environmental laws other than future costs, liabilities and obligations
associated with remediation at the end of the productive life of a well,
facility or pipeline that has produced, stored or transported hydrocarbons, and
(e) there are no agreements in which Parent or any of the Subsidiaries has
expressly assumed responsibility for any known obligation of any other Person
arising under or relating to environmental laws that remains unresolved other
than future costs, liabilities and obligations associated with remediation at
the end of the productive life of a well, facility or pipeline that has
produced, stored or transported hydrocarbons, which has not been made available
to the Backstop Parties prior to the Execution Date. Notwithstanding the
generality of any other representations and warranties in this Agreement, the
representations and warranties in this Section 3.15 constitute the sole and
exclusive representations and warranties in this Agreement with respect to any
environmental, health or safety matters, including any arising under or relating
to environmental laws or hazardous materials.

3.16 Tax Returns.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, (i) the Company has filed or caused to be
filed all U.S. federal, state, provincial, local and non-U.S. tax returns
required to have been filed by it and (ii) taken as a whole, each such Tax
return is true and correct;

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, the Company has timely paid or caused to
be timely paid all taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other taxes or assessments (or made adequate
provision (in accordance with

 

18



--------------------------------------------------------------------------------

GAAP) for the payment of all taxes due) with respect to all periods or portions
thereof ending on or before the Execution Date (except taxes or assessments that
are being contested in good faith by appropriate proceedings and for which the
Company (as the case may be) has set aside on its books adequate reserves in
accordance with GAAP or with respect to the Subsidiaries only, except to the
extent the non-payment thereof is permitted or required by the Bankruptcy Code),
which taxes, if not paid or adequately provided for, would reasonably be
expected to be material to the Company taken as a whole; and

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, as of the Execution Date, with respect to
the Company, other than in connection with the Chapter 11 Cases and other than
taxes or assessments that are being contested in good faith and are not expected
to result in significant negative adjustments that would be material to the
Company taken as a whole, (i) no claims have been asserted in writing with
respect to any taxes, (ii) no presently effective waivers or extensions of
statutes of limitation with respect to taxes have been given or requested and
(iii) no tax returns are being examined by, and no written notification of
intention to examine has been received from, the IRS or any other Governmental
Entity.

3.17 Employee Benefit Plans.

(a) Except for the filing and pendency of the Chapter 11 Cases or otherwise as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Change: (i) each Company Plan, if any, is in compliance with
the applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past six years (or is reasonably likely to occur); (iii) no
ERISA Event has occurred or is reasonably expected to occur; (iv) none of the
Parent nor its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA and Section 4975 of the Code) in connection with
any employee pension benefit plan (as defined in Section 3(2) of ERISA) that
would subject the Company or any of its Subsidiaries to Tax; and (v) no employee
welfare plan (as defined in Section 3(1) of ERISA) maintained or contributed to
by the Parent or any of the Subsidiaries provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA).

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, there are no pending, or to the Knowledge
of the Company, threatened claims, sanctions, actions or lawsuits, asserted or
instituted against any Company Plan or any Person as fiduciary or sponsor of any
Company Plan, in each case other than claims for benefits in the normal course.

(c) Within the last six years, no Company Plan has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Change.

 

19



--------------------------------------------------------------------------------

(d) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, (i)all compensation and benefit
arrangements of the Company comply and have complied in both form and operation
with their terms and all applicable laws and legal requirements, and (ii) the
Company does not have any obligation to provide any individual with a “gross up”
or similar payment in respect of any taxes that may become payable under
Sections 409A or 4999 of the Code.

(e) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, all liabilities (including all employer
contributions and payments required to have been made by any of the
Subsidiaries) under or with respect to any compensation or benefit arrangement
of any of the Subsidiaries have been properly accounted for in the Company’s
financial statements in accordance with GAAP.

(f) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Change, (i) the Company is currently in compliance
with all laws and legal requirements in respect of personnel, employment and
employment practices; (ii) all service providers of the Company are correctly
classified as employees, independent contractors, or otherwise for all purposes
(including any applicable tax and employment policies or law); and (iii) the
Company has not and are not engaged in any unfair labor practice.

3.18 Internal Control Over Financial Reporting. Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change, the Company has established and maintains a system of internal control
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act applicable to Persons that make filings with the SEC on a voluntary
basis, and has been designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and to the Knowledge of the
Company, there are no material weaknesses in the Company’s internal control over
financial reporting as of the date hereof.

3.19 Disclosure Controls and Procedures. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Change,
the Company maintains disclosure controls and procedures (within the meaning of
Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) designed to
ensure that information required to be disclosed by the Company in the reports
that it files and submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure.

 

20



--------------------------------------------------------------------------------

3.20 Material Contracts. Other than as a result of the Chapter 11 Cases, all
Material Contracts are valid, binding and enforceable by and against any
Subsidiary party thereto and, to the Knowledge of the Company, each other party
thereto (except where the failure to be valid, binding or enforceable does not
constitute a Material Adverse Change), and as of the Execution Date, no written
notice to terminate, in whole or part, any Material Contract has been received
by any of the Parent or the Subsidiaries (except where such termination would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change). Other than as a result of the filing and pendency of the
Chapter 11 Cases, the Company nor, to the Knowledge of the Company, any other
party to any Material Contract, is in material default or breach under the terms
thereof, in each case, except for such instances of material default or breach
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Change.

3.21 No Unlawful Payments. To the Knowledge of the Company, since January 28,
2017, none of the Company nor any of their respective directors, officers or
employees has in any material respect: (a) used any funds of any of the Company
for any unlawful contribution, gift, entertainment or other unlawful expense, in
each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977 (the “FCPA”); or (d) made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.

3.22 Compliance with Money Laundering Laws. To the Knowledge of the Company, the
operations of the Company are and, since January 28, 2017 have been at all
times, conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1970, the FCPA, the money laundering
statutes of all jurisdictions in which the Company and each of its Subsidiaries
operate (and the rules and regulations promulgated thereunder) and any related
or similar laws (collectively, the “Money Laundering Laws”) and no material
legal proceeding by or before any Governmental Entity or any arbitrator
involving the Company with respect to Money Laundering Laws is pending or, to
the Knowledge of the Company, threatened.

3.23 Compliance with Sanctions Laws. To the Knowledge of the Company, neither
the Company nor any of its respective directors, officers, employees or other
Persons acting on their behalf with express authority to so act is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department. The Company will not directly or
indirectly use the proceeds of the New Money Investment, or lend, contribute or
otherwise make available such proceeds to any other Subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person that, to the Knowledge of the Company, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

3.24 Investment Company Act. Neither the Parent nor the Subsidiaries are, or
immediately after giving effect to the consummation of the Plan will be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
this conclusion is based on one or more bases or exclusions other than Sections
3(c)(1) and 3(c)(7) of the Investment Company Act, including that neither the
Company nor any of its Subsidiaries comes within the basic definition of
‘investment company’ under Section 3(a)(1) of the Investment Company Act.

 

21



--------------------------------------------------------------------------------

3.25 Insurance. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Change: (i) the Company has insured
their properties and assets against such risks and in such amounts as, to the
Knowledge of the Company, are customary for companies engaged in similar
businesses; (ii) all premiums due and payable in respect of insurance policies
maintained by the Company and each of its Subsidiaries have been paid; (iii) the
Company reasonably believes that the insurance maintained by or on behalf of the
Company is adequate in all respects; and (iv) as of the Execution Date, to the
Knowledge of the Company, the Company has not received notice from any insurer
or agent of such insurer with respect to any insurance policies of the Company
of cancellation or termination of such policies, other than such notices which
are received in the ordinary course of business or for policies that have
expired in accordance with their terms.

3.26 Alternative Proposal. From March 19, 2018 to the Execution Date, the
Company has not taken any action to solicit, initiate, encourage, negotiate, or
assist the submission or development of an Alternative Proposal except as
permitted by Section 5(a) of the RSA.

3.27 Issuance; Valid Offering. The capital stock and other equity interests to
be issued pursuant to the Plan, including the Preferred Equity Interests to be
issued in connection with the consummation of the New Money Investment and
pursuant to the terms of this Agreement, including in connection with the
Premiums and the Breakup Fee, will, when issued and delivered on the Effective
Date and any time thereafter, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and such capital stock and
other equity interests, including the Preferred Equity Interests will be free
and clear of all taxes (except for any taxes arising as a result of a Backstop
Party’s failure to provide a tax form establishing a complete exemption from
withholding), liens (other than transfer restrictions imposed hereunder or by
applicable law), preemptive rights, subscription and similar rights, other than
any rights set forth in the Plan, any Plan Supplement, the Reorganized Claire’s
organizational documents or the Definitive Documentation.

3.28 No Broker’s Fees. Except for amounts that may be paid or payable to Lazard
Frères & Co. LLC and FTI Consulting, Inc. in connection with the Plan, there is
no brokerage commission, finder’s fee or like payable in respect of or in
connection with any transaction contemplated by this Agreement or any other
Definitive Documentation, including but not limited to the Plan, the New Money
Investment or the Premiums or the Breakup Fee.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES.

Each Backstop Party (other than Parent) represents and warrants, as to itself
and no other Backstop Party, to Parent that the following statements are true,
correct, and complete:

4.1 Organization. Such Backstop Party is a legal entity organized, validly
existing and, if applicable, in good standing (or the equivalent thereof) under
the laws of its jurisdiction of incorporation or organization.

 

22



--------------------------------------------------------------------------------

4.2 Organizational Power and Authority. Such Backstop Party has the requisite
power and authority (corporate or equivalent) to enter into, execute and deliver
this Agreement and the Definitive Documentation to which such Backstop Party is
a party and to perform its obligations hereunder and thereunder and has taken
all necessary action (corporate or otherwise) required for the due
authorization, execution, delivery and performance by it of this Agreement and
the Definitive Documentation.

4.3 Execution and Delivery. This Agreement and the Definitive Documentation to
which such Backstop Party is a party (a) has been, or prior to its execution and
delivery will be, duly and validly executed and delivered by such Backstop Party
and (b) assuming due and valid execution and delivery hereof and thereof by the
Company and the Subsidiaries (as applicable), will constitute valid and legally
binding obligations of such Backstop Party, enforceable against such Backstop
Party in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

4.4 No Conflict. Assuming that the consents referred to in clauses (a) and (b)
of Section 4.5 are obtained, the execution and delivery by such Backstop Party
of this Agreement and the Definitive Documentation to which such Backstop Party
is a party, the compliance by such Backstop Party with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein
and therein (a) will not conflict with, or result in breach, modification,
termination or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time or both), or result in
the acceleration of, or the creation of any lien under, any contract to which
such Backstop Party is party or is bound or to which any of the property or
assets or such Backstop Party are subject, (b) will not result in any violation
of the provisions of the certificate of incorporation or bylaws (or comparable
constituent documents) of such Backstop Party and (c) will not result in any
violation of any law or order applicable to such Backstop Party or any of its
properties, except in each of the cases described in clauses (a) or (c), for any
conflict, breach, modification, termination, violation, default, acceleration or
lien which would not reasonably be expected, individually or in the aggregate,
to prohibit or materially and adversely impact such Backstop Party’s timely
performance of its obligations under this Agreement.

4.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Agreement and the
Definitive Documentation to which such Backstop Party is a party, the compliance
by such Backstop Party with the provisions hereof and thereof and the
consummation of the transactions (including the compliance of such Backstop
Party with its Backstop Commitment) contemplated herein and therein, except
(a) any consent, approval, authorization, order, registration or qualification
which, if not made or obtained, would not reasonably be expected, individually
or in the aggregate, to prohibit or materially and adversely impact such
Backstop Party’s timely performance of its obligations under this Agreement and
the Definitive Documentation to which such Backstop Party is a party and
(b) filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

4.6 Sophistication. Such Backstop Party (i) is a sophisticated investor with
respect to the transactions described in this Agreement with sufficient
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of owning and investing in securities (including
any securities that may be issued in connection with the transactions
contemplated by the Plan), in making an informed decision with respect thereto
and has made its own analysis and decision to enter into this Agreement,
(ii) is: (A) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act; or (B) a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act that is also an
“accredited investor” within the meaning of the Rule 501 of Regulation D under
the Securities Act, and (iii) with respect to any New Preferred Equity
Investment that may be acquired under the Plan or pursuant to this Agreement or
in the Rights Offering, is not acquiring such new equity with a view to a
distribution in violation of applicable securities laws. Such Backstop Party
understands that the New Preferred Equity Interests are being offered and sold
to such Backstop Party in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Backstop
Party’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Backstop Party set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Backstop Party to acquire the New Preferred Equity Interests. Such Backstop
Party understands and is able to bear any economic risks associated with the New
Preferred Equity Interests (including the necessity of holding the New Preferred
Equity Interests for an indefinite period of time) and is able to afford a loss
of its investment in the New Preferred Stock. Except for the representations and
warranties expressly set forth in this Agreement, such Backstop Party has
independently evaluated the merits and risks of its decision to enter into this
Agreement and disclaims reliance on any representations or warranties, either
express or implied, by or on behalf of the Company. Such Backstop Party
acknowledges that it has been afforded the opportunity to ask questions and
receive answers concerning the Company and to obtain additional information that
it has requested to verify the accuracy of the information contained herein.

4.7 Securities Laws Compliance. The New Preferred Equity Interests subscribed
for by the Backstop Parties will not be offered for sale, sold or otherwise
transferred by such Backstop Party except pursuant to an effective registration
statement under the Securities Act or in a transaction exempt from or not
subject to registration under the Securities Act and any applicable state
securities laws.

4.8 Purchase Intent. Such Backstop Party is acquiring the New Preferred Equity
Interests for its own account or for the accounts for which it is acting as
investment advisors or manager, and not with a view to distributing or reselling
such New Preferred Equity Interests or any part thereof. Such Backstop Party
understands that such Backstop Party must bear the economic risk of this
investment indefinitely, unless the New Preferred Equity Interests is registered
pursuant to the Securities Act and any applicable state securities or Blue Sky
laws or an exemption from such registration is available, and further
understands that it is not currently contemplated that any New Preferred Equity
Interests will be registered at the time of issuance.

 

24



--------------------------------------------------------------------------------

4.9 Sufficiency of Funds. Such Backstop Party has, as of the Execution Date and
shall maintain through and including the Effective Date, sufficient funds to pay
its Initial Subscription Amount, and the maximum amount of its Backstop Amount,
including but not limited to its Backstop Commitment Percentage of the New ABL
Revolver Amount. In no event shall the receipt by, or the availability of any
funds or financing to, such Backstop Party or any of its affiliates or any other
financing be a condition to such Backstop Party’s obligations to consummate the
transactions contemplated by this Agreement. Such Backstop Party has all
required internal approvals, and procedures and policies in place that are
necessary to enable it, to enter into the New ABL Revolver Agreement, fund loans
thereunder from time to time in accordance with the terms of the New ABL
Revolver Agreement and otherwise ensure that it shall not become a Defaulting
Lender (as such term is customarily defined in asset based revolving credit
facility agreements).

4.10 Legend. Each Backstop Party understands that all securities acquired by it
pursuant to this Agreement and the Rights Offering, if certificated, shall bear,
or if uncertificated, shall be deemed to include, a customary Securities Act
legend for “restricted securities” and customary stop order instructions will be
entered on the books of the Company’s transfer agent in respect of such shares.

SECTION 5. ADDITIONAL COVENANTS.

5.1 Confirmation Order. The Company shall file and diligently prosecute, (i) as
part of seeking approval of the Disclosure Statement, a motion (which motion
shall be in form and substance reasonably acceptable to the Requisite Backstop
Parties), seeking an order of the Bankruptcy Court that is consistent with this
Agreement and otherwise reasonably acceptable to the Requisite Backstop Parties
approving the New Money Investment Procedures, and (ii) as part of seeking
confirmation of the Plan, a motion (which motion shall be in form and substance
reasonably acceptable to the Requisite Backstop Parties), seeking an order of
the Bankruptcy Court that is consistent with this Agreement and otherwise
reasonably satisfactory to the Requisite Backstop Parties permitting the Parent
to assume this Agreement upon the Effective Date of the Plan, including the
obligations to pay, when due and payable, the Premiums, the Breakup Fee and the
First Lien Fees and Expenses in accordance with the terms of this Agreement. The
Backstop Parties shall use commercially reasonable efforts to assist the Company
in expeditiously seeking entry of such orders and defend against any objections
thereto.

5.2 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Parent or
any Backstop Party in this Agreement or the RSA (including Parent’s right to
solicit, develop, negotiate and enter into any Payout Event Proposal), each
Party shall use (and each of the Parent and Stores shall cause the Subsidiaries
and their representatives to use) commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including, but not
limited to, using commercially reasonable efforts in:

 

25



--------------------------------------------------------------------------------

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) defending any Legal Proceedings in any way challenging (A) this Agreement,
the Plan or the Definitive Documentation, (B) the Confirmation Order or (C) the
consummation of the transactions contemplated hereby and thereby, including
seeking to have any stay or temporary restraining order entered by any
Governmental Entity vacated or reversed; and

(iii) working together in good faith to finalize the Reorganized Claire’s
organizational documents, the Definitive Documentation and all other documents
relating thereto for timely inclusion in the Plan and filing with the Bankruptcy
Court.

(b) Each of the Parent and Stores shall cause each of its Subsidiaries, whether
a Party to this Agreement or not, to comply with the terms of this Agreement.

5.3 Use of Proceeds. Each of the Parent and Stores shall use the net proceeds
from the transactions contemplated hereby solely as provided herein and in the
Plan.

5.4 Fees and Expenses. Without duplication of the First Lien Fees and Expenses
paid pursuant to the RSA or another order of the Bankruptcy Court, each of the
Parent and Stores shall, or shall cause one of its Subsidiaries to, promptly
pay, to the extent not otherwise paid in connection with the Chapter 11 Cases
(including pursuant to any debtor-in-possession financing order or cash
collateral stipulation), on the Effective Date, in cash all accrued and unpaid
First Lien Fees and Expenses and fees and expenses of the Backstop Party
Professionals, to the extent agreed by the Parent and the Requisite Backstop
Parties, for which invoices or receipts are furnished by the Backstop Party
Professionals and/or Initial Consenting Creditors. For the avoidance of doubt,
the Parent’s obligations to pay the First Lien Fees and Expenses shall not be
affected or reduced by the payment of any First Lien Fees and Expenses by any
holder of First Lien Claims, irrespective of whether such holder remains a
holder of First Lien Claims as of the date of this Agreement or is a Backstop
Party.

5.5 Notification. Each of the Parent and Stores agree to notify, or cause the
Parent’s or Stores’ professionals or Subscription Agent to notify, as reasonably
practicable and upon the request of the Backstop Parties, on each business day
during the five (5) business days prior to the Election Deadline, the Backstop
Parties of the aggregate principal amount of the Rights Offering Amount known by
the Parent to have been subscribed for pursuant to the New Money Investment
Procedures as of such date.

5.6 Conduct of the Business of Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, each of the Parent
and Stores shall operate the Company in the ordinary course consistent with its
past practice and the operations contemplated pursuant to the Company’s business
plan (as may be updated from time to time in consultation with the Backstop
Parties) taking into account the Restructuring and the commencement of the
Chapter 11 Cases.

 

26



--------------------------------------------------------------------------------

5.7 New Money Investment Documents. The Parent shall provide to counsel for the
Backstop Parties, to the extent reasonably practicable at least five
(5) Business Days prior to the date when the Company intends to conduct the
Rights Offering, any New Money Investment Documents related to the Rights
Offering and, in any event, the Parent shall consult in good faith with such
counsel regarding the form and substance thereof prior to conducting the Rights
Offering.

5.8 Access to Information. Subject to execution by the Backstop Parties of a
confidentiality agreement reasonably acceptable to the Parent, the Parent on
behalf of itself and the Subsidiaries shall provide to the Backstop Parties and
their respective advisors and representatives reasonable access during normal
business hours upon reasonable notice (and without unreasonable disruption or
interference with the conduct of the business) to all books, records (including
financial statements, when available), documents, properties, personnel,
advisors and representatives of the Parent and its subsidiaries to the extent
reasonably requested (provided an authorized representative of the Parent shall
be allowed to be present). In addition, the Parent shall promptly provide
written notification to the Backstop Parties of any material claim or
litigation, arbitration or administrative proceeding that is overtly threatened
in writing or filed against them from the Execution Date against the Parent or
any Subsidiary relating to this Agreement that could reasonably be expected to
have an adverse impact on the Restructuring until the earlier of the
(i) Effective Date and (ii) termination of this Agreement.

5.9 Regulatory Approval.

(a) Each Party agrees to use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the Plan and the Definitive Documentation, including (i) if applicable, filing,
or causing to be filed, the Notification and Report Form pursuant to the HSR Act
with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Antitrust Authority, any drafts thereof) under any other Antitrust Laws that are
necessary to consummate and make effective the transactions contemplated by this
Agreement as soon as reasonably practicable after the commencement of the Rights
Offering (and with respect to any filings required pursuant to the HSR Act, if
any, no later than five (5) Business Days following the date of the commencement
of the Rights Offering) and (ii) promptly furnishing any documents or
information reasonably requested by any Antitrust Authority.

(b) The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the Definitive Documentation that has notified the Company in writing of
such obligation (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with

 

27



--------------------------------------------------------------------------------

each other as to the appropriate time of filing such notification and its
content. The Company and each Filing Party shall, to the extent permitted by
applicable law: (i) promptly notify each other of, and if in writing, furnish
each other with copies of (or, in the case of material oral communications,
advise each other orally of) any material communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party and the Company, as
applicable, in advance and, to the extent permitted by the Antitrust Authority
and applicable law, give each other Filing Party and the Company, as applicable,
a reasonable opportunity to attend and participate thereat; (iii) furnish each
other Filing Party and the Company, as applicable, with copies of all material
correspondence and communications between such Filing Party or the Company and
the Antitrust Authority; (iv) furnish each other Filing Party with such
necessary information and reasonable assistance as may be reasonably necessary
in connection with the preparation of necessary filings or submission of
information to the Antitrust Authority; and (v) not withdraw its filing, if any,
under the HSR Act without the prior written consent of the Backstop Parties and
the Company.

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the
Definitive Documentation, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.

(d) The Company and each Filing Party shall use their reasonable best efforts to
obtain all authorizations, approvals, consents, or clearances under any
applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 5.9 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards. The obligations in this
Section 5.9 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan or the Definitive Documentation.

SECTION 6. CONDITIONS TO THE BACKSTOP PARTIES’ OBLIGATIONS.

The obligations of each of the Backstop Parties to consummate the transactions
contemplated hereby pursuant to this Agreement on the Effective Date shall be
subject to the satisfaction at or prior to the Effective Date of each of the
following conditions, any one or more of which may be waived in writing by the
Requisite Backstop Parties:

6.1 Representations and Warranties; Covenants. (a) All of the representations
and warranties made by the Parent in this Agreement shall be true and correct in
all material respects as of the Effective Date as though made at and as of the
Effective Date (except to the extent such representations and warranties
expressly speak as of an earlier date, which shall be true and correct

 

28



--------------------------------------------------------------------------------

as of such date); and (b) the Parent shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
or the RSA to be performed by the Parent on or prior to the Effective Date or
such earlier date as may be applicable (in each case, without regard to any
obligations of Parent in its capacity as a Backstop Party). At the Closing, the
Company shall deliver (or cause to be delivered) to the Backstop Parties an
officer’s certificate, dated as of the Effective Date, duly executed by an
authorized officer of the Company (in his or her capacity as such and not in his
or her individual capacity), relating to the satisfaction of the conditions to
the Backstop Parties’ obligations set for in this Section 6.1.

6.2 Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court and shall not have been stayed pending appeal.

6.3 Conditions to Confirmation and Effectiveness. The conditions to confirmation
of the Plan and the conditions to the Effective Date set forth in the Plan shall
have been satisfied (or waived) in accordance with the Plan, and the Effective
Date shall have occurred or shall occur simultaneously with the Closing.

6.4 Antitrust Approval. All terminations or expirations of waiting periods
imposed by any Governmental Entity required under any Antitrust Laws, shall have
occurred and all other notifications, consents, authorizations and approvals
required to be made or obtained from any Governmental Entity under any Antitrust
Law shall have been made or obtained for the transactions contemplated by this
Agreement.

6.5 Proceedings. There shall be (i) no pending, existing, instituted or
outstanding proceeding, judgment, injunction, decree or other legal restraint in
effect that prohibits the consummation of the Restructuring and (ii) no pending,
existing, instituted, outstanding or threatened proceeding, judgment,
injunction, decree or other legal restraint brought by a Governmental Entity
which seeks to prohibit the consummation of the Restructuring.

6.6 Material Adverse Change. Since the Execution Date, there has been no
Material Adverse Change.

SECTION 7. CONDITIONS TO THE PARENT’S AND STORES’ OBLIGATIONS. The obligations
of the Parent, Stores and Parent’s applicable Subsidiary to consummate the
transactions contemplated hereby on the Effective Date shall be subject to the
satisfaction at or prior to the Effective Date of each of the following
conditions, any one or more of which may be waived in writing by the Parent:

7.1 Representations and Warranties. (a) All of the representations and
warranties made by the applicable Backstop Party in this Agreement shall be true
and correct in all material respects as of the Execution Date and as of the
Effective Date as though made at and as of the Effective Date (except to the
extent such representations and warranties expressly speak as of an earlier
date, which shall be true and correct as of such date), and (b) the applicable
Backstop Party (other than Parent in its capacity as such) shall have performed
and complied in all material respects with all agreements and covenants required
by this Agreement to be performed by such Backstop Party on or prior to the
Effective Date.

 

29



--------------------------------------------------------------------------------

7.2 Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court, shall not have been stayed pending appeal, and there shall not
have been entered by any court of competent jurisdiction any reversal,
modification or vacatur, in whole or in part, of the Confirmation Order.

7.3 Conditions to Effective Date. Each of the conditions precedent to the
effectiveness of the Plan and the occurrence of the Effective Date shall have
been satisfied in accordance with the Plan.

7.4 Initial Subscription Amount; Backstop Commitment. Each Backstop Party other
than Parent shall have wired its Initial Subscription Amount and Backstop
Commitment, if any, into the bank account so designated by the Parent.

7.5 Antitrust Approval. All terminations or expirations of waiting periods
imposed by any Governmental Entity required under any Antitrust Laws, shall have
occurred and all other notifications, consents, authorizations and approvals
required to be made or obtained from any Governmental Entity under any Antitrust
Law shall have been made or obtained for the transactions contemplated by this
Agreement.

7.6 Rights Offering. The Rights Offering shall have been conducted and the
Election Deadline shall have occurred.

7.7 Proceedings. There shall be (i) no pending, existing, instituted or
outstanding proceeding, judgment, injunction, decree or other legal restraint in
effect that prohibits the consummation of the Restructuring and (ii) no pending,
existing, instituted, outstanding or threatened proceeding, judgment,
injunction, decree or other legal restraint brought by a Governmental Entity
which seeks to prohibit the consummation of the Restructuring.

SECTION 8. TERMINATION.

8.1 Termination by the Requisite Backstop Parties. The Requisite Backstop
Parties may terminate this Agreement, in each case, upon delivery of written
notice to the Parent in accordance with its terms and at any time after the
occurrence of or during the continuation of any of the following events:

(a) the Bankruptcy Court has not entered the Disclosure Statement Order on or
prior to seventy-five (75) calendar days after the Petition Date;

(b) any material breach of any representation, warranty, covenant or other
agreement of this Agreement by the Company, which has not been cured within
fifteen (15) Business Days of written notice of such breach from the Requisite
Backstop Parties to the Parent;

(c) the Effective Date has not occurred on or before the Commitment Outside
Date, subject to any extension pursuant to the terms hereof;

 

30



--------------------------------------------------------------------------------

(d) an order converting all of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code is entered by the Bankruptcy Court;

(e) any court has entered a final, non-appealable judgment or order declaring
this Agreement or any material portion hereof to be unenforceable; or

(f) the Company enters into a definitive agreement to consummate, or
consummates, an Alternative Proposal.

8.2 Termination by the Parent. The Parent may terminate this Agreement upon
delivery of written notice to the Requisite Backstop Parties in accordance with
its terms and at any time after the occurrence of or during the continuation of
any of the following events:

(a) any material breach of any representation, warranty, covenant or other
agreement of this Agreement by any of the Backstop Parties other than Parent
which results in the conditions to the obligations of the Parent, Stores or
Parent’s applicable Subsidiary under Section 6 not being satisfied and such
breach has not been cured on or before the later of (i) fifteen (15) Business
Days of written notice of such breach from the Parent to the Requisite Backstop
Parties and (ii) the date on which the Confirmation Order is entered;

(b) the Effective Date has not occurred on or before October 14, 2018, subject
to any extension pursuant to the terms hereof;

(c) an order converting all of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code is entered by the Bankruptcy Court;

(d) the board of directors of any Debtor at any time determines in good faith
that continued performance under this Agreement would be inconsistent with its
fiduciary duties;

(e) any court has entered a final, non-appealable judgment or order declaring
this Agreement or any material portion hereof to be unenforceable; or

(f) the issuance by any the entry of an order dismissing all of the Debtors’
Chapter 11 Cases.

8.3 Mutual Termination; Automatic Termination.

(a) This Agreement may be terminated immediately by the mutual written consent
of the Parent and the Requisite Backstop Parties.

(b) This Agreement shall terminate upon a termination of the RSA pursuant to the
terms thereof.

 

31



--------------------------------------------------------------------------------

8.4 Effect of Termination. Upon a termination of this Agreement in accordance
with Sections 8.1, 8.2 or 8.3, no Party hereto shall have any continuing
liability or obligation to any other Party hereunder and the provisions of this
Agreement shall have no further force or effect, except for the provisions in
Sections 2.4, 5.4 (solely with respect to fees and expenses incurred prior to
the date of termination), 8.5 and Section 10, each of which shall survive
termination of this Agreement; provided that no such termination shall relieve
any Party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination and the rights of any Party as
it relates to such breach or non-performance by any Party shall be preserved in
the event of the occurrence of such breach or non-performance.

8.5 Breakup Fee. The provisions with respect to the payment of each Premium
hereunder and the First Lien Fees and Expenses hereunder, and the payment of the
Breakup Fee under the RSA are integral parts of the transactions contemplated by
this Agreement and without these provisions, the Backstop Parties would not have
entered into this Agreement. Accordingly, subject to the approval of the
Bankruptcy Court, if the Breakup Fee is payable under the terms of the RSA, such
Breakup Fee shall be paid promptly in cash by the Company to the Backstop
Parties to the extent ordered by the Bankruptcy Court.

SECTION 9. INDEMNIFICATION; EXCULPATION.

9.1 Indemnification. The Parent agrees to indemnify and hold harmless the
Indemnified Parties from and against any and all claims, damages, losses,
liabilities and reasonable expenses (including reasonable fees and disbursements
of counsel but excluding, taxes of the Backstop Parties), that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or relating to this Agreement, the New Money
Investment Documents, or the transactions contemplated hereby or thereby, the
payment of each Premium, the Breakup Fee or the First Lien Fees and Expenses, or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Party is a party thereto, and
the Company shall reimburse each Indemnified Party upon demand for fees and
expenses of counsel (which, so long as there are no actual conflicts of interest
among such Indemnified Parties, shall be limited to one law firm serving as
counsel for the Indemnified Parties) and other expenses incurred by it in
connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability, or expense is found in a final, non-appealable order of a court
of competent jurisdiction to have resulted from such Indemnified Party’s bad
faith, actual fraud, gross negligence, or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages. Without the prior
written consent of the Indemnified Parties, the Parent agrees that it will not
enter into any settlement of any lawsuit, claim or other proceeding against any
Indemnified Party arising out of this Agreement, the New Money Investment
Documents, or the transactions contemplated hereby or thereby unless such
settlement (i) includes an explicit and unconditional release from the party
bringing such lawsuit, claim or other proceeding of all Indemnified Parties and
(ii) does not include a statement as to or an admission of fault, culpability,
or a failure to act by or on behalf of any Indemnified Party. No Indemnified
Party shall settle any lawsuit, claim, or other proceeding arising out of this
Agreement, the New Money Investment Documents, or the transactions contemplated
hereby or thereby without the prior written consent of the Parent. The Parent
acknowledges and agrees that each and all of the Indemnified Parties shall be
treated as third-party beneficiaries with rights to bring an action against the
Parent under this Section 9.

 

32



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS.

10.1 Arm’s Length Transaction. The Parent acknowledges and agrees that (i) the
New Money Investment and any other transactions described in this Agreement are
an arm’s-length commercial transaction between the parties hereto and (ii) the
Backstop Parties have not assumed nor will they assume an advisory or fiduciary
responsibility in the Company’s favor with respect to any of the transactions
contemplated hereby or the process leading thereto, and the Backstop Parties
have no obligation to the Company with respect to the transactions contemplated
hereby except those obligations set forth in this Agreement or the New Money
Investment Documents to which they are party.

10.2 Entire Agreement. This Agreement, including the RSA, the exhibits attached
thereto, and the attached exhibits hereto, constitutes the entire agreement of
the Parties with respect to the subject matter of this Agreement, and supersedes
all other prior negotiations, agreements and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement.

10.3 Amendment or Waiver. This Agreement may not be altered, amended,
supplemented or modified, or compliance with any provision waived, except by a
written instrument executed by or on behalf of the Parent and the Requisite
Backstop Parties, provided, however, that any amendment to this Agreement to
(i) the defined term “Requisite Backstop Parties,” and (ii) this Section 10.3,
shall require the written consent of the Parent and each Backstop Party. All
waivers hereunder must be made in writing, and the failure of any party at any
time to require another party’s performance of any obligation under this
Agreement shall not affect the right subsequently to require performance of that
obligation. Any waiver of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision or a waiver or modification of any other provision. Notwithstanding
anything to the contrary contained herein, after consultation with the Company
regarding potential implications under securities or other applicable laws and
after providing such information as may be reasonably requested for the Company
to confirm compliance with applicable securities laws, Schedule I may be
amended, supplemented or modified by the Requisite Backstop Parties by providing
to the Company written notice thereof executed by the Requisite Backstop Parties
(it being understood that by providing such written notice the Requisite
Backstop Parties shall be deemed to represent to the Company that the
transactions being reflected in such amendment, supplement or modification have
been made in compliance with applicable securities laws, including Regulation D
of the Securities Act); provided, however, that each Initial Backstop Party
shall remain fully obligated for its Backstop Commitment and Initial
Subscription Amount, in each case in the amount set forth on Schedule I as of
the Execution Date. For the avoidance of doubt, any amendments, supplements or
modifications to Schedule I shall not be effective until each Backstop Party
which is not an Initial Backstop Party has executed a joinder to this Agreement
pursuant to which such Backstop Party agrees in writing to be bound by the
representations, warranties, covenants and obligations as a Backstop Party
hereunder.

 

33



--------------------------------------------------------------------------------

10.4 Payments. All payments made by or on behalf of the Company or any of their
affiliates to a Backstop Party or its assigns, successors or designees pursuant
to this Agreement shall be without withholding, set-off, counterclaim or
deduction of any kind (other than any tax withholding required by law).

10.5 Survival. The representations and warranties made in this Agreement will
not survive the Closing and shall expire and be of no further force and effect
simultaneously therewith. Each of the Parties acknowledges and agrees that
(a) the termination of this Agreement in accordance with Section 8 will not
violate the automatic stay provisions of the Bankruptcy Code; and (b) each Party
hereto hereby waives its right to assert a contrary position in the Debtors’
bankruptcy cases with respect to the foregoing clause (a).

10.6 Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, mailed (first class postage prepaid) or by
email to the Parties at the below addresses, or e-mail addresses. For the
avoidance of doubt when written notice or approval from Requisite Backstop
Parties is required by this Agreement, email from Requisite Backstop Parties’
counsel to Company’s counsel shall be sufficient.

 

  (a) If to the Company, to:

Claire’s Inc.

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail Address: Stephen.Sernett@Claires.com

With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn:   Ray C. Schrock

            Matt Barr

            Ryan Preston Dahl

Facsimile: (212) 310 8007

E-mail Address: ray.schrock@weil.com

            matt.barr@weil.com

            ryan.dahl@weil.com

 

  (b) If to a Backstop Party, to the address set forth beneath such Backstop
Party’s signature block.

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

 

34



--------------------------------------------------------------------------------

New York, NY 10019

mfeldman@willkie.com

blennon@willkie.com

mcognetti@willkie.com

lklingbaum@willkie.com

Attention:  Matthew Feldman, Esq.

                  Brian Lennon, Esq.

                  Mark Cognetti, Esq.

                  Leonard Klingbaum, Esq.

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

jsaferstein@paulweiss.com

Attention: Jeffrey D. Saferstein, Esq.

10.7 Headings. The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.8 Assignment; Severability. This Agreement may not be assigned by any Party
unless otherwise provided herein. This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators and representatives. Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction, shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.

10.9 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and, except as expressly set forth in
Section 9, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever.

10.10 Jury Trial, Governing Law and Dispute Resolution.

(a) The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between or among the
Parties arising out of this Agreement, whether sounding in contract, tort or
otherwise.

(b) This Agreement shall be governed by and construed in accordance with the
Bankruptcy Code and the laws of the State of New York, without regard to any
conflicts of law provision to the extent the same would require the application
of the law of any other jurisdiction. By its execution and delivery of this
Agreement, each Party irrevocably

 

35



--------------------------------------------------------------------------------

and unconditionally agrees for itself that, subject to Section 10.10(c), any
legal action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in any state or federal court of competent jurisdiction in New York
County, State of New York, and by execution and delivery of this Agreement, each
of the Parties hereby: (i) irrevocably accepts and submits itself to the
nonexclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding; and (ii) waives any objection to
laying venue in any such action, suit or proceeding.

(c) Notwithstanding the foregoing, if the Chapter 11 Cases are commenced,
nothing in Sections 10.10(a)-10.10(b) shall limit the authority of the
Bankruptcy Court to hear any matter related to or arising out of this Agreement,
and each Party irrevocably and unconditionally consents to the jurisdiction and
venue of the Bankruptcy Court to hear and determine such matters during the
pendency of the Chapter 11 Cases.

10.11 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States
dollars.

10.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by email in portable document format (.pdf).

10.13 Specific Performance. It is understood and agreed by the Parties that
money damages would not be a sufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as the sole and exclusive
remedy of any such breach, without the necessity of proving the inadequacy of
monetary damages as a remedy and without the necessity of posting a bond,
including an order of the Bankruptcy Court requiring any Party to comply
promptly with any of its obligations hereunder.

10.14 Representation by Counsel. Each Party acknowledges that it has had the
opportunity to be represented by counsel in connection with this Agreement and
the transactions contemplated by this Agreement. Accordingly, any rule of law or
any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel, shall have no application and is expressly waived.

10.15 Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

10.16 Other Interpretive Matters.

(a) In the event of and to the extent of a conflict between the RSA and this
Agreement, the RSA shall control in all respects provided that, notwithstanding
anything to the contrary set forth in the RSA, for purposes thereof, Schedule I
hereto shall be Schedule I to the RSA.

(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply: (b) when calculating the period
of time before which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded and, if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day; (c) any reference in this Agreement to $ shall mean U.S. dollars;
(d) all exhibits and schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full herein
and any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall be defined as set forth in this Agreement; (e) words
imparting the singular number only shall include the plural and vice versa;
(f) the words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires; (g) the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it; (h) the division of this
Agreement into Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement; and (i) all references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.

10.17 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Parties may be
partnerships or limited liability companies, each Party covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
Party’s, or any of such Party’s affiliates’, Related Parties, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any of such Related Parties, as such, for any obligation or
liability of any Party under this Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
nothing in this Section 10.17 shall relieve or otherwise limit the liability of
any Party hereto or any of their respective successors or permitted assigns for
any breach or violation of its obligations under this Agreement or such other
documents or instruments.

10.18 Effectiveness.

(a) This Agreement shall be effective and binding upon each Backstop Party
immediately upon such Backstop Party’s execution and delivery of its signature
page to the Parent.

 

37



--------------------------------------------------------------------------------

(b) This Agreement shall be effective and binding upon the Parent immediately
upon the Parent’s execution and delivery of its signature page to each Backstop
Party and entry of the Confirmation Order providing for the assumption of this
Agreement.

10.19 Tax Forms. If the Company (or its agent) determines in its reasonable
discretion that it is necessary or appropriate to request Internal Revenue
Service tax forms (including but not limited to Form W-9, W-8BEN, W-8BEN-E, W-
8ECI, W-8IMY (and attachments thereto), or any successors thereto) (“Tax Forms”)
to determine its tax reporting and withholding obligations, if any, the Backstop
Parties shall promptly provide, solely to the extent legally entitled to do so,
such duly completed Tax Forms to the Company (or its agent), and the Company (or
its agent) shall be entitled to rely on such forms in determining its tax
reporting and withholding obligations, if any.

[No further text appears; signature pages follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CLAIRE’S INC. By:  

/s/ Stephen E. Sernett

Name:   Stephen E. Sernett Title:   Senior Vice President and General Counsel
CLAIRE’S STORES INC. By:  

/s/ Stephen E. Sernett

Name:   Stephen E. Sernett Title:   Senior Vice President and General Counsel

[Backstop Commitment Agreement]



--------------------------------------------------------------------------------

[BACKSTOP PARTY]

By:  

 

Name:   Title:  

[Backstop Commitment Agreement]



--------------------------------------------------------------------------------

Schedule I

BACKSTOP PARTIES

 

Backstop Party

   Backstop Commitment
Percentage

Sched II - 1